DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	Applicant’s amendments filed on 5/2/2022 has been carefully reconsidered by the examiner.
Allowable Subject Matter
Claims 2-7 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 2 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, as amended, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 6 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “a sharing switch that shares the inputted analog signal with the other unit circuit that is coupled with the series resistor circuit; the unit circuits of the analog-to-digital converter comprise 2m unit circuits that each generate (2n-1) reference voltages comprising regular potential intervals by the 3Hideki HAYASHI Appl. No. 17/209,997 SNK.008.0061.NP Response to the Non-Final Office Action of February 3, 2022 series resistor circuit and convert the reference voltages into a digital value of n bits by comparing the reference voltages with the inputted analog signal; and the adder adds the digital values of n bits converted by the 2m unit circuits and outputs a digital value of (n+m) bits”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Claim 7 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “a sharing switch that shares the inputted analog signal with the other unit circuit that is coupled with the series resistor circuit; the unit circuits of the analog-to-digital converter comprise 2m unit circuits that each generate (2n-1) reference voltages comprising regular potential intervals by the series resistor circuit and convert the reference voltages into a digital value of n bits by comparing the reference voltages with the inputted analog signal; the adder adds the digital values of n bits converted by the 2m unit circuits and outputs a digital value of (n+m) bits; m comprises an integer value 2 or greater; a plurality of the adders are provided in a form of binary tree; and 4Hideki HAYASHI Appl. No. 17/209,997 SNK.008.0061.NP Response to the Non-Final Office Action of February 3, 2022 the selector arbitrarily selects the digital values outputted from the 2m unit circuits and the digital values outputted from the adders and outputs the digital value from a corresponding one of the output terminals”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Live can be reached on 571 272-1807. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845